DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-13 and 15-17 are presented for examination. On 11/11/2019, Applicant filed original claims 1-15 and an amendment amending claims 1, 3-5, 7-9, 12, and 15; canceling claim 14; and adding new claims 16-17. 

Claim Objections



Claim 4 is objected to because of the following informalities: Claim 4 recites “Primary Account Number.” These words are capitalized for no apparent reason. Claim 4 should recite “primary account number.”

Claim 7 is objected to because of the following informality: claim 7 recites “EMV.” Applicant should replace “EMV” with generic name in order to avoid using trademarks or tradenames in the claims.

Claim 8 is objected to because of the following informalities: Claim 8 recites “Secure Remote Commerce” and “3D Secure.” Applicant should replace “Secure Remote Commerce” and “3D Secure” with generic names in order to avoid using trademarks or tradenames in the claims.

Claim 12 is objected to because of the following informality: claim 12 recites “EMV.” Applicant should replace “EMV” with generic name in order to avoid using trademarks or tradenames in the claims.
 
Claim 13 is objected to because of the following informalities: Claim 13 recites “3D Secure.” Applicant should replace “3D Secure” with generic name in order to avoid using trademarks or tradenames in the claims.

Claim Rejections - 35 USC § 112










The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7, 8, 12, and 13, are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 


As to claims 7 and 12, it is not clear what “payment according to EMV protocols” is. Applicant specification recites:
[0006] [] Transaction cards were developed to contain an integrated circuit 1("chip cards" or "smart cards") that communicates withAttorney Docket No. 16754-000594-US a smart card reader in the POS terminal. Cards of this type typically operate under the EMV standard for interoperation of chip cards and associated apparatus (such as POS terminals and ATMs). []

Based on the Applicant’s specification, Examiner will interpret “payment according to EMV protocols” to mean “payment made by transaction card comprising a chip” for the purpose of further examination of claims 7 and 12. 

As to claims 8 and 12, it is not clear what “online service comprises Secure Remote Commerce” is. Applicant specification recites:
[0009] [] While other payment technologies for mobile use exist, the present applicant uses for tokenization a payment solution called DSRP (Digital Secure Remote Payment) in support of the Mobile PayPass mobile payment application, with digital enablement in the transaction scheme infrastructure provided by the MastercardTM Digital Enablement Service (MDES).

Based on the Applicant’s specification, Examiner will interpret “online service comprises Secure Remote Commerce” to mean “online service comprises tokenization” for the purpose of further examination of claims 8 and 12. 

As to claims 8 and 13, it is not clear what “the user authentication process comprises 3D Secure” is. Applicant specification recites:
[0018] [ T]he 3D Secure mechanism . . . is such that the cardholder approval using the mechanism provides a sufficient assurance that the token was created in the name of the4 legitimate cardholder for a genuine card.
4 legitimate cardholder for a genuine card” for the purpose of further examination of claims 8 and 13. 

Claim Rejections - 35 USC § 101










35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-17 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  












The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-13 and 16-17 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claim 15 is a system, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-13 and 15-17 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-13 and 15-17, however, recite an abstract idea of establishing a digital identity for use with an online service and for subsequently using the digital identity to perform the online service. The creation of establishing a digital identity for use with an online service and for subsequently using the digital identity to perform the online service, as recited in the independent claims 1, 9, and 15, belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 9, and 15, recite additional limitations: “computer hardware associated with the digital identity” (claims 1, 9) and “a computer hardware device comprising one or more processors i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional limitations of independent claims 1, 9, and 15, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 9, and 15, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	















Step 2B of the Test: The additional elements of independent claims 1, 9, and 15, (see above in Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0053] Figure 3 shows a user computing device, in this case a smartphone 11. The smartphone possesses at least one processor 31 and at least one memory 32, between them defining a computing environment 33 for performance of applications. Applications running in the computing environment include a wallet application 331, a merchant application 332 and a browser 333, which are described in further detail below. Other elements may be present, such as a biometric application 334, which may be used to authenticate the user 1 of the smartphone 11 before an action is 

This is a description of general-purpose computer. Therefore, the additional elements of independent claims 1, 9, and 15, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 9, and 15, are non-statutory under 35 USC § 101 in view of step 2B of the test. 















Dependent Claims: Dependent claims 2-8 and 16-17 depend on independent claim 1; and dependent claims 10-13 depend on independent claim 9. The elements in dependent claims 2-8, 10-13, and 16-17, which set forth or describe the abstract idea, are: “the online service relates to online payment and the digital identity relates to a payment account” (claims 2 and 10); “partially enrolling the digital identity further comprises providing payment device details” (claim 3); “the payment device details comprise one or more of a Primary Account Number, a card verification code and an expiry date” (claim 4); “the process of 
Conclusion of Dependent Claims Analysis: Dependent claims 2-8, 10-13, and 16-17, do not correct the deficiencies of independent claims 1 and 9 and they are, thus, rejected on the same basis.


Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-13 and 15-17 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 102


















The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 and 15-17 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Kuye (GB 2542617 A).

As to claim 1, Kuye shows partially enrolling the digital identity for the online service by binding the digital identity to computer hardware associated with the digital identity, wherein enrollment of the digital identity is to be completed when a user associated with the digital identity provides a user authentication at the computer hardware associated with the digital identity (Kuye: page 5, ¶ 18; and page 9, ¶ 42); and performing a first instance of the online service for the digital identity by using a user authentication process, wherein a user authentication process result completes enrollment of the digital identity and authenticates the digital identity for said first instance of the online service (Kuye: page 5, ¶ 18; and page 9, ¶ 42).

As to claim 9, Kuye shows binding the digital identity to computer hardware associated with the digital identity (Kuye: page 5, ¶ 18; and page 9, ¶ 42); providing a user authentication at the computer hardware associated with the digital identity (Kuye: page 5, ¶ 18; and page 9, ¶ 42); enrolling the digital identity for the online service and performing a first instance of the online service for the digital identity by using a user authentication process (Kuye: page 5, ¶ 18; and page 9, ¶ 42); wherein the user authentication result is used for both enrollment of the digital identity for the online service and authentication of the digital identity for the first instance of the online service (Kuye: page 5, ¶ 18; and page 9, ¶ 42).  

As to claims 2 and 10, Kuye shows all the elements of claims 1 and 9. Kuye also shows that the online service relates to online payment and the digital identity relates to a payment account (Kuye: page 5, ¶ 18). 

As to claim 3, Kuye shows all the elements of claim 2. Kuye also shows that partially enrolling the digital identity further comprises providing payment device details (Kuye: page 5, ¶ 18; and pages 12-13, ¶ 56). 

As to claim 4, Kuye shows all the elements of claim 3. Kuye also shows that the payment device details comprise one or more of a primary account number, a card verification code and an expiry date (Kuye: page 5, ¶ 18; and pages 12-13, ¶ 56).  

As to claims 5, 11, and 16, Kuye shows all the elements of claims 2, 10, and 3. Kuye also shows that the process of enrolling the digital identity further comprises tokenizing an account associated with the digital identity (Kuye: page 5, ¶ 18; and pages 12-13, ¶ 56).

As to claims 6 and 17, Kuye shows all the elements of claim 5. Kuye also shows that partially enrolling the digital identity comprises creating a token for the account and binding the token to the digital identity, but not mapping the token to the digital card so that the token can be used in transactions (Kuye: page 5, ¶ 18; and pages 12-13, ¶ 56).  



As to claim 8, Kuye shows all the elements of claim 7. Kuye also shows that the online service comprises tokenization (Secure Remote Commerce), and the user authentication process comprises assurance that the token was created in the name of the4 legitimate cardholder for a genuine card (3D Secure) (Kuye: page 3, ¶ 9; page 4, ¶ 13; and pages 12-13, ¶ 56).  

As to claim 12, Kuye shows all the elements of claim 10. Kuye also shows that the online service relates to payment made by transaction card comprising a chip (payment according to EMV protocols), and the online service comprises tokenization (Secure Remote Commerce) (Kuye: page 3, ¶ 9; page 4, ¶ 13; and pages 12-13, ¶ 56). 
 
As to claim 13, Kuye shows all the elements of claim 12. Kuye also shows that the user authentication process comprises assurance that the token was created in the name of the4 legitimate cardholder for a genuine card (3D Secure) (Kuye: page 3, ¶ 9; page 4, ¶ 13; and pages 12-13, ¶ 56).

As to claim 15, Kuye shows one or more processors and one or more memories (Kuye: page 11, ¶ 52), wherein the computer hardware device is adapted to: bind, by the one or more processors, a digital identity to the computer hardware device (Kuye: page 5, ¶ 18; .  

Conclusion




















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bondesen (2015/0254698 A1) discloses: 
[0129] . . . the system may first receive a request to associate the payment credential with a digital wallet maintained on a user's mobile device, and in response to receiving the request, associate the payment credential with the digital wallet maintained on the user's mobile device.

Uhr (2018/0330348 A1) discloses:
[0047] . . . the transmitted request from the digital wallet 130 to the IoT device 120 may include the identification information on the digital wallet. Further, the identification information on the digital wallet may be information unique to each digital wallet for its identification, and may include at least one of a token ID of the digital wallet and a certificate of the digital wallet.

Law (2021/0051012 A1) discloses:
[Abstract] . . . The authentication data is linked to an account or service provider, and is used to verify the identity of the user when accessing the account. The communication device may obtain a public/private key pair, for which the pubic key may be stored on a .





















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619